NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


FLORIDA FIRST FINANCIAL GROUP,               )
INC., individually and as the representative )
of a class of similarly situated persons,    )
                                             )
               Appellant,                    )
                                             )
v.                                           )       Case No. 2D17-2431
                                             )
BANKERS INSURANCE COMPANY,                   )
                                             )
               Appellee.                     )
                                             )

Opinion filed March 28, 2018.

Appeal from the Circuit Court for
Hillsborough County; Paul L. Huey, Judge.

Ryan M. Kelly and Jeffrey A. Berman of
Anderson + Wanca, Rolling Meadows,
Illinois; Michael C. Addison of Addison Law
Office, P.A., Tampa; and Phillip A. Bock
and David M. Oppenheim of Bock Hatch
Lewis & Oppenheim, LLC, Chicago, Illinois,
for Appellant.

Ashley R. Kellgren, Scot E. Samis, and
Michael K. Kiernan of Traub Lieberman
Straus & Shrewsberry, LLP, St. Petersburg,
for Appellee.
PER CURIAM.

           Affirmed.

CASANUEVA, SILBERMAN, and BLACK, JJ., Concur.




                                  -2-